1
2
3
                                                    JS-6
4
5
6
7
8
                      UNITED STATES DISTRICT COURT
9
                    CENTRAL DISTRICT OF CALIFORNIA
10
11
12   DATAQUILL LIMITED,              Case No. 2:19−cv−03394 AB(PLAx)
13                 Plaintiff,        ORDER ON STIPULATION OF
14           vs.                     DISMISSAL PURSUANT TO RULE
                                     41(a)(1)(A)(ii)
15   TCL COMMUNICATION
     TECHNOLOGY HOLDINGS LTD.
16   AND TCT MOBILE (US) INC.,
17                 Defendants.
18
19
20
21
22
23
24
25
26
27
28
                                          ORDER ON STIPULATION OF DISMISSAL
                                                       2:19−CV−03394 AB(PLAX)
1          Before the Court is Plaintiff DataQuill Limited (“DataQuill”) and Defendants
2    TCL Communication Technology Holdings Ltd. and TCT Mobile (US) Inc.
3    (collectively, “TCL”)’s Stipulation of Dismissal.
4          IT IS HEREBY ORDERED, ADJUDGED AND DECREED:
5          That the above-captioned action is dismissed with prejudice pursuant to the
6    Federal Rules of Civil Procedure 41(a)(1)(A)(ii);
7          That each party shall bear its own fees and costs; and
8          That the Court shall retain jurisdiction to enforce the settlement agreement.
9          IT IS SO ORDERD.
10
11   DATED: May 18, 2021
                                                  ________________________________
12                                                Honorable André Birotte Jr.
13                                                United States District Judge

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                         ORDER ON STIPULATION OF DISMISSAL
                                              2                       2:19−CV−03394 AB(PLAX)
